DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-12, and 14-20 have been amended in the response filed June 27, 2022.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Detailed rejections begin on page 3.
Indication of Allowable Subject Matter begins on page 11.
Response to Arguments begins on page 15.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, lines 20-21; and Claim 11, lines 16-17: “the shopping cart” should read “the current online shopping cart.”
Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test, is the most recent guidance used to determine claim eligibility under 35 U.S.C. 101. The steps for this guidance can be found in the MPEP §2106.
Under Step 1, the claims are directed to statutory categories. Specifically, the system, as claimed in claims 1-10, is directed to a machine. Additionally, the method, as claimed in claims 11-20, is directed to a process. 
While the claims fall within statutory categories, under Step 2A, Prong 1, the claimed invention recites the abstract idea of analyzing and recommending recipes for grocery shopping. Specifically, representative claim 1 recites the abstract idea of: 
receiving recipes in a manner;
parsing each recipe of the recipes received in the manner by analyzing content of the recipes to identify respective amounts of each ingredient included in each recipe, wherein the content comprises respective ingredients identified in each of the recipes, wherein each of the recipes is identified by a respective unique recipe identifier, and wherein each of the respective ingredients is identified by a respective unique ingredient identifier;
generating mapping information that correlates each of the recipes with the respective ingredients corresponding to the recipes, and that correlates each of the respective ingredients with respective grocery products corresponding to the respective ingredients;
monitoring added grocery products currently added to a current shopping cart to determine potential recipes of the recipes at least in part based on the added grocery products of the shopping cart;
recommending a recipe selected from the potential recipes to a user based on one or more types of activities currently performed by the user as the user browses for one or more of the respective grocery products, and further based, at least in part, on the user having added the one or more of the respective grocery products corresponding to the recipe into the current shopping cart of the user, as monitored, wherein the recipe comprises a fewest number of additional grocery products that are not included in the current shopping cart of the user as compared to other of the potential recipes of the recipes associated with the one or more of the respective grocery products that are included in the current shopping cart;
utilizing the mapping information to select in the manner a subset of the respective grocery products that correspond to the respective ingredients for the recipe, wherein the subset of the respective grocery products is devoid of the one or more of the respective grocery products already added to the current shopping cart of the user, wherein the subset of the respective grocery products is selected based at least in part on historic purchases of the user; and
transmitting data for presenting to the user a recommendation display that presents the subset of the respective grocery products of the recipe to the user while the user is shopping, wherein the recommendation display is configured to automatically enable the subset of the respective grocery products to be added to the current shopping cart of the user.
Under Step 2A, Prong 1, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of analyzing and recommending recipes for grocery shopping, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined in the MPEP as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” MPEP §2106.04(a)(2) subsection II. In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because recommending a recipe selected from the potential recipes to a user based on one or more types of activities currently performed by the user as the user browses for one or more of the respective grocery products and enable the subset of the respective grocery products to be added to the current shopping cart of the user are sales activities. Thus, representative claim 1 recites an abstract idea. 
The recited limitations of representative claim 1 also recite an abstract idea because they are considered to be mental processes. As described in the MPEP, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. MPEP §2106.04(a)(2) subsection III. In this case, receiving recipes in a manner; and monitoring added grocery products currently added to a current shopping cart to determine potential recipes of the recipes at least in part based on the added grocery products of the shopping cart are types of observation. Additionally, parsing each recipe of the recipes received in the manner by analyzing content of the recipes to identify respective amounts of each ingredient included in each recipe, wherein the content comprises respective ingredients identified in each of the recipes, wherein each of the recipes is identified by a respective unique recipe identifier, and wherein each of the respective ingredients is identified by a respective unique ingredient identifier; and generating mapping information that correlates each of the recipes with the respective ingredients corresponding to the recipes, and that correlates each of the respective ingredients with respective grocery products corresponding to the respective ingredients are types of evaluation. Furthermore, recommending a recipe selected from the potential recipes to a user based on one or more types of activities currently performed by the user as the user browses for one or more of the respective grocery products, and further based, at least in part, on the user having added the one or more of the respective grocery products corresponding to the recipe into the current shopping cart of the user, as monitored, wherein the recipe comprises a fewest number of additional grocery products that are not included in the current shopping cart of the user as compared to other of the potential recipes of the recipes associated with the one or more of the respective grocery products that are included in the current shopping cart; utilizing the mapping information to select in the manner a subset of the respective grocery products that correspond to the respective ingredients for the recipe, wherein the subset of the respective grocery products is devoid of the one or more of the respective grocery products already added to the current shopping cart of the user, wherein the subset of the respective grocery products is selected based at least in part on historic purchases of the user; and transmitting data for presenting to the user a recommendation display that presents the subset of the respective grocery products of the recipe to the user while the user is shopping, wherein the recommendation display is configured to automatically enable the subset of the respective grocery products to be added to the current shopping cart of the user are types of judgment. Thus, representative claim 1 recites an abstract idea.
Under Step 2A, Prong 2, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a system comprising: one or more processors; and one or more non-transitory computer-readable media storing computing instructions that, when executed on the one or more processors, cause the one or more processors to perform; an electronic manner; one or more websites; a computerized recommendation engine; natural language parsing; a current online shopping cart; an electronic platform; a graphic user interface on an electronic device.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., analyzing and recommending recipes for grocery shopping) being applied on a general purpose computer. See MPEP §§2106.04(d) and 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 1 is directed to an abstract idea. 
Under Step 2B, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014). (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-10 do not aid in the eligibility of independent claim 1. For example, claims 2 and 4-10 merely further define the abstract limitations of claim 1. Additionally, claim 3 merely provides further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that the dependent claims do not include any further additional elements. Therefore, the abstract idea is not integrated into a practical application because the additional elements recited are those recited in the independent claim and merely amount to an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the dependent claims do not amount to significantly more than the abstract idea because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. 
Thus, dependent claims 2-10 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a method, claims 11-20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-10. Claims 11-20 do not include any further additional elements not recited in claims 1-10, and similar to claims 1-10, the additional elements of claims 11-20 do not integrate the abstract idea into a practical application because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. As such, claims 11-20 are rejected for at least similar rationale as discussed above.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101, set forth in this Office action.
The following is an examiner’s statement of reasons for indicating allowability:
Claims 1-20 are allowable due to the combination of features. Specifically, recipes that are parsed for their ingredients each having unique identifiers and mapped to grocery products in combination with identifying potential recipes and selecting a recommended recipe to a user based on the fewest additional ingredients to add to a shopping cart is novel and non-obvious over the cited prior art. The cited prior art utilizes each of these features, but the cited prior art fails to obviously teach them in combination.
The most relevant prior art includes Zaragoza et. al. (US 20140249966 A1, herein referred to as Zaragoza), Chen et. al. (US 20120072302 A1, herein referred to as Chen), Takahata et. al. (US 20170206531 A1, herein referred to as Takahata), and Byron et. al. (US 20170206585 A1, herein referred to as Byron). 
Zaragoza discloses a system comprising one or more processors and method for converting recipes into grocery lists and monitoring shopping carts for recipe suggestions. A recipe website provides recipes to the system, and each recipe has a recipe ID. The recipes are parsed for each ingredient and its amount using natural language parsing, and then the ingredients are converted to corresponding grocery products. These grocery products and their necessary amounts can then be added to a user’s cart or shopping list. Based on the grocery items in a user’s online shopping cart, the system then recommends a secondary recipe to the user, and the user can then add the grocery items of the secondary recipe to their shopping cart by clicking “Buy Ingredients.” The brand or type of corresponding grocery items to add to the user’s cart can be based on the user’s preferences or purchase history. 
Zaragoza does not disclose that the system comprises one or more non-transitory computer-readable media storing computing instructions that, when executed on the one or more processors, cause the one or more processors to perform, nor each ingredient of each recipe respectively having their own unique identifiers. Zaragoza also does not disclose determining multiple potential recipes based on the user’s online shopping cart, nor that the recommended recipe comprises a fewest number of additional grocery products that are not included in the current online shopping cart of the user as compared to other of the potential recipes.
Chen discloses a system comprising one or more processors and one or more non-transitory computer-readable media, and a method for determining nutritional value of meals. The system gathers recipes either from restaurants serving the meals, websites that have the recipes for the corresponding meals, or a user can enter in their own recipe. The system then parses the recipes for their ingredients and quantities, and calculates their nutritional value. The system makes meal recommendations to the user based on their eating tastes and dietary preferences, which are stored in a user profile. The recommendation can also be made based on the recipes that have the fewest ingredients.
Chen does not disclose that each recipe and each ingredient has their own unique identifier, mapping the ingredients to corresponding grocery products, nor monitoring grocery products added to a current online shopping cart to determine potential recipes of the recipes. Chen also does not disclose utilizing the mapping information to select a subset of the respective grocery products that correspond to the respective ingredients for the recipe, wherein the subset of the respective grocery products is devoid of the one or more of the respective grocery products already added to the current online shopping cart of the user, wherein the subset of the respective grocery products is selected based at least in part on historic purchases of the user.
Takahata discloses a system and method for mapping recipe content and storing the recipe content in databases. Each recipe has a unique recipe ID, each ingredient has a unique ingredient ID, and each grocery product has a unique merchandise ID. The system tracks the user through a store, and checks each item added to the user’s shopping cart against their customer profile to see if the grocery item or ingredient is acceptable. If it is not acceptable, the system notifies the user. 
Takahata does not disclose parsing recipes using natural language parsing, determining multiple potential recipes based on the user’s online shopping cart, nor that the recommended recipe comprises a fewest number of additional grocery products that are not included in the current online shopping cart of the user as compared to other of the potential recipes. Takahata also does not disclose utilizing the mapping information to select a subset of the respective grocery products that correspond to the respective ingredients for the recipe, wherein the subset of the respective grocery products is devoid of the one or more of the respective grocery products already added to the current online shopping cart of the user.
Byron discloses a system and method for monitoring a user’s grocery shopping event and recommending recipes to a user based on their grocery items. The shopping application monitors  the grocery items in a user’s shopping cart, and sends their identifiers to the recipe application. The recipe application then uses those food items to suggest recipes to the user and one or more additional ingredients that are not in the cart or at the user’s home. 
Byron does not disclose parsing recipes using natural language parsing, each recipe and each ingredient having their own unique identifier, an online shopping cart, nor that the recommended recipe comprises a fewest number of additional grocery products that are not included in the current online shopping cart of the user as compared to other  potential recipes. Byron also does not disclose mapping the ingredients to grocery items nor utilizing the mapping information to select a subset of the respective grocery products that correspond to the respective ingredients for the recipe.
Although individually the references teach the individual claimed features, none of the cited references anticipate or render obvious the combination of features. While these references arguably may teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 1-20 taken as a whole, are indicated to be allowable over the cited prior art. The Examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art.

Response to Arguments
With respect to the rejections under 35 U.S.C. 112, Applicant’s amendments render the rejections moot. Therefore, the rejections are hereby withdrawn.

With respect to the rejections under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments. 

With respect to pages 13-14 of the Remarks, Applicant argues “the claims recite an improvement to other technology or technical field” because “[t]he specific, concrete approach in these additional elements provides a combination of steps that improves the technical field of intelligent recommendation engines and uses the ideas in a meaningful way.” However, Examiner respectfully disagrees.
The MPEP provides guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field, which can be found in § 2106.04(d)(1). The MPEP notes “if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement.” The MPEP describes improvements as “limited to improvements to the functioning of a computer or any other technology/technical field.” MPEP § 2106.04(d)(1).
When determining whether claims recite an improvement, the courts have looked for “an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity.” Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). For example, in Enfish, the claims were deemed eligible because the invention provided “a specific improvement to the way computers operate, embodied in the self-referential table.” The specification further provided teaching that the claimed invention of Enfish achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Id citing Enfish. The claims at issue in Enfish “focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions.” Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) (citing Enfish 822 F.3d at 1335–36).
In contrast, the courts have repeatedly deemed claims that “focus… not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools” as ineligible. Id citing Electric. For example, in Electric, the courts determined the claims were ineligible because “[t]he focus of the asserted claims… is on collecting information, analyzing it, and displaying certain results of the collection and analysis,” which is a “combination of abstract-idea processes” that does not have “any particular assertedly inventive technology for performing those functions.” Id citing Electric. 
In this case, Applicant’s claims do not focus on an improvement to the functioning of a computer or other technology. Rather, the instant claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraphs [0002] and [0066] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as making grocery recommendations based on recipes. Although the claims include computer technology such as a system comprising: one or more processors; and one or more non-transitory computer-readable media storing computing instructions that, when executed on the one or more processors, cause the one or more processors to perform; an electronic manner; one or more websites; a computerized recommendation engine; natural language parsing; a current online shopping cart; an electronic platform; a graphic user interface on an electronic device., such elements are recited generically and merely peripherally incorporated in order to implement the abstract idea. Similar to Electric, the instant claims “focus… not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools,” in which the limitations do not have “any particular assertedly inventive technology for performing [the] functions.” Id citing Electric. This is unlike the improvements recognized by the courts in cases such as Enfish.
Unlike the precedential case, the claims of the instant invention do not identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial and mental task of recommending grocery products. The claimed process, while arguably resulting in reduced time and effort for selecting recipes, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing generic processor and/or computer components to improve recommending recipes and grocery products to users, e.g. commercial and mental process. As such, the claims do not recite specific technological improvements, and the rejection is maintained in this aspect.


With respect to pages 14-15 of the Remarks, Applicant argues “Amended Independent Claims 1 and 11 Recite an Inventive Concept” because “the ordered combination of limitations of amended independent claims 1 and 11 add specific limitations that are improvements beyond what is well- understood, routine, or conventional in the field.” However, Examiner respectfully disagrees.
The 2019 PEG states that “examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept.” An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp. Pty. Ltd. v. CLS Bank Int'l., 573 U.S. 208 at 27-18, 110 USPQ2d at 1981 (2014). 
Additionally, the 2019 PEG states “if an examiner had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B. If such reevaluation indicates that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that an inventive concept is present and that the claim is thus eligible.” In other words, if the claims recite insignificant extra-solution activity, then the Examiner is required to evaluate whether the insignificant extra-solution activity is considered to be well-understood, routine, and conventional activity as laid out in the April 2018 Memorandum addressing Berkheimer. Steven E. Berkheimer v. HP Inc., No. 17-1437 (Fed. Cir. February 8, 2018).
In the instant case, Examiner does not evaluate the claims to determine whether the claims recite well-understood, routine, and conventional activity because the instant claims are not determined to recite insignificant extra-solution activity. However, similar to Alice, each step of the claims “does no more than require a generic computer to perform generic computer functions,” and the recited hardware is “purely functional and generic.” Id citing Alice 573 U.S. at 225-26, 110 USPQ2d at 1984-85. Each additional element in the instant claims is recited at a high level of generality, and the combination of a system comprising: one or more processors; and one or more non-transitory computer-readable media storing computing instructions that, when executed on the one or more processors, cause the one or more processors to perform; an electronic manner; one or more websites; a computerized recommendation engine; natural language parsing; a current online shopping cart; an electronic platform; a graphic user interface on an electronic device does no more than use generic computing elements as tools to perform an abstract idea. Therefore, the rejection is maintained in this aspect.

With respect to pages 15-16 of the Remarks, Applicant argues “Amended Independent Claims 1 and 11 Recite an Inventive Concept” because “the original specification describes examples of how the limitations are non-conventional in view of Bascom.” However, Examiner respectfully disagrees.
In BASCOM, the Federal Circuit vacated a judgment of ineligibility because the district court failed to properly perform the second step of the Mayo/Alice framework (Step 2B of the 2019 PEG) when analyzing a claimed system for filtering content retrieved from an Internet computer network. The BASCOM court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements. BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016). The BASCOM court determined the ‘606 patent is a technical solution to a computer-specific problem of providing Internet-content filtering in a manner that can be customized for the person attempting to access such content while avoiding the need for local servers or computers to perform such filtering and while being less susceptible to circumvention by the user. Id citing BASCOM. This is supported by the ‘606 patent specification at [2:45-49, 55-65], [3:15-21], [4:35-38], and [5:60-62]. The courts thus determined that the ‘606 patent was claiming a technology-based solution (not an abstract-idea- based solution implemented with generic technical components in a conventional way) to filter content on the Internet that overcomes existing problems with other Internet filtering systems.
In the instant case, Applicant' s specification provides no explanation of non-conventional or non-generic arrangement of computer elements or other technology, when additional elements are considered individually and in combination. Reflected in paragraphs [0043]-[0044] and [0065]-[0066] of Applicant' s specification, the invention described is directed toward solving problems such as recipe selection and grocery shopping using known recommendation systems. Although the claims include computer technology, such elements are merely peripherally incorporated in order to apply making recipe recommendations to a generic recommendation system. This is unlike the improvements recognized by the courts in BASCOM.
Unlike BASCOM, neither the specification nor the claims of the instant invention identify such a specific improvement on the arrangement of computing elements or explain an ordered combination of limitations above and beyond the abstract idea of making recipe recommendations. Rather, the specification and claims of the instant invention describe the application of a generic recommendation engine, with other generic computing elements, to recipe and grocery recommendations in order to expedite and automate the selection of recipes, as described in paragraphs [0065]-[0066] of Applicant’s specification. The instant claims and specification do not describe a technical solution to a technical problem. 
The claimed process, while arguably resulting in an improvement in the abstract idea of analyzing recipes and recommending items for grocery shopping, is not providing any improvement to another technology or technical field via the arrangement of the components, as the claimed system and process in question are not, for example, providing a technical solution by improving the arrangement of components that operate the recommendation system to solve a technical problem. Rather, the claimed process is utilizing different data while employing generic computer components to improve recipe selection and grocery shopping, e.g. mental and commercial process. Therefore, the claims do not recite non-conventional and non-generic arrangement of elements, and the rejection is maintained in this aspect.

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. Therefore, the rejections are hereby withdrawn.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hosney (US 20180165748 A1) was used to understand other recipe recommendation methods, particularly when a user is shopping via various different merchants.
Bhatia (2013 NPL) was used to understand other reasons for parsing recipes, particularly for machine learning applications in order to recommend creative recipes to users.
Dvorsky (2017 NPL) was used to understand how AI has evolved to determine a list of ingredients from an image of a meal or food item.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/Examiner, Art Unit 3625      

/ALLISON G WOOD/Primary Examiner, Art Unit 3625